RESOLUCIÓN
El 24 de junio de 2012 se aprobó la Ley Núm. 122-2012, estatuto que enmienda el Art. 5.005 de la Ley Núm. 201-2003, según enmendada, 4 L.P.R.A. sec. 25c, denominada Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, para facultar y ordenar a la Rama Judicial a establecer Salas Especializadas para Casos de Asesinato. Conforme a lo dispuesto en la Ley Núm. 122 (4 L.P.R.A. sec. 24 et seq.), la cual tiene vigencia inmediata, corres-ponde al Tribunal Supremo la responsabilidad de designar, en un término no mayor de noventa días a partir de la vigencia de esta ley, al menos una sala especializada para atender los juicios de los casos de asesinato en aquellas regiones judiciales que se estime necesario, dando priori-dad a las regiones judiciales con mayor incidencia criminal, detallar el proceso que se ha de seguir e incluir medi-das alternas para evitar la acumulación de casos en las salas especializadas designadas. Asimismo, la Ley Núm. 122, supra, asigna a este Tribunal la responsabilidad de designar a los jueces y las juezas que presidirán las salas especializadas en casos de asesinato.
*710En atención a las responsabilidades que nos impone la mencionada Ley Núm. 122, establecemos lo siguiente:
1. Tras considerar la información provista por la Oficina de Administración de los Tribunales y evaluar lo relativo a las regiones judiciales de mayor incidencia criminal, deter-minamos establecer una Sala Especializada para Casos de Asesinato en la Región Judicial de Bayamón. La sala es-tará ubicada en el Centro Judicial de esta región y funcio-nará en calidad de proyecto piloto. Evaluaremos oportuna-mente su efectividad y viabilidad de expansión a otras regiones judiciales, en conformidad con la experiencia acu-mulada durante la operación de esta.
2. La Sala Especializada para Casos de Asesinato co-menzará sus operaciones inmediatamente y atenderá con exclusividad los procedimientos judiciales relativos a los casos de asesinato en todas sus modalidades, y su tenta-tiva, a partir de una determinación de causa probable para acusar. En las demás Regiones Judiciales, los casos de ase-sinato en todas sus modalidades, o su tentativa, se atende-rán mediante el mecanismo de calendarios especializados.
3. Mediante Resolución que sea emitida oportunamente, este Tribunal designará a un(a) juez(a) con adiestramiento en el área criminal para atender la Sala Especializada en Casos de Asesinato de la Región Judicial de Bayamón. El(la) Juez(a) designado(a) únicamente recibirá asignacio-nes de casos de asesinato en todas sus modalidades, y sus tentativas, una vez se determine causa probable para acusar. Además, atenderá los casos criminales asociados al(a los) caso(s) de asesinato.
4. Para todas las Regiones Judiciales, incluyendo la Re-gión Judicial de Bayamón, este Tribunal aprobará una lista de jueces y juezas con adiestramiento en el área criminal, entre los cuales el Juez Presidente o la Directora Administrativa de los Tribunales, por delegación, podrán hacer designaciones para atender casos de asesinato en to-das sus modalidades, o sus tentativas, mediante el meca-*711nismo de calendarios especializados. Estas podrán llevarse a cabo en la Región Judicial de Bayamón, para evitar que se suscite un cúmulo excesivo de casos en esta Sala Espe-cializada y atender situaciones de inhibición o en las que el(la) juez(a) designado(a) para presidir la Sala Especiali-zada no pueda intervenir, esté ausente por motivo de licen-cia regular de vacaciones o enfermedad u otras situaciones análogas y en el resto de las Regiones Judiciales, como mecanismo ordinario para atender este tipo de casos.
5. En la Región Judicial de Bayamón, los casos en los que se determine causa probable para acusar por el delito de asesinato en cualquiera de sus modalidades o por su tentativa, se referirán inmediatamente a la Sala Especia-lizada para Casos de Asesinato. Esta Sala atenderá todos los planteamientos, incidentes procesales y asuntos inter-locutorios que se susciten a partir de una determinación positiva de causa probable para acusar por tales delitos, a excepción de aquellos procedimientos que, según las reglas procesales, criminales tengan que ser evaluados y atendi-dos por un(a) juez(a) distinto(a).
6. Todo delito acumulable con el caso de asesinato en cualquiera de sus modalidades, o su tentativa, es decir, todo delito por el que se determine causa probable para encausamiento criminal que surja del mismo acto o tran-sacción o de dos o más actos o transacciones relacionados entre sí o que constituyan parte de un plan común, serán ventilados conjuntamente en la sala especializada en casos de asesinato.
7. El horario de sesión en la Sala Especializada para Casos de Asesinato se regirá por lo establecido en la Regla 12(b) del Tribunal de Primera Instancia, 4 L.P.R.A. Ap. II-B.
8. De suscitarse la situación de que el(la) juez(a) desig-nado(a) para atender la Sala Especializada para Casos de Asesinato disponga de los asuntos sometidos a su conside-ración, este(a) estará disponible para atender otros asun-*712tos de su competencia, conforme a la Regla 12(c) del Tribunal de Primera Instancia, 4 L.P.R.A. Ap. II-B.
9. La Academia Judicial diseñará un programa acadé-mico y práctico de adiestramiento a los jueces asignados a estas salas especializadas dirigido al manejo del calenda-rio, el juicio y los incidentes procesales previos, con el ob-jetivo de que los casos de asesinato se atiendan con pron-titud y respeto a los derechos de los imputados de delito, las víctimas, los testigos y toda la sociedad.
10. De manera simultánea con el informe que deberá rendir al(a la) Gobernador(a) y a la Asamblea Legislativa en los primeros doce meses de haber comenzado a operar la Sala Especializada para Casos de Asesinato, la Oficina de Administración de los Tribunales rendirá un informe a este Tribunal con los datos estadísticos pertinentes, una evaluación del funcionamiento de la sala especializada que aquí se establece y sus recomendaciones a corto y largo plazo. El informe incluirá una descripción y evaluación del programa de la Academia Judicial para el adiestramiento de los jueces asignados a estas salas especializadas.
11. El(la) Director(a) Administrativo(a) de los Tribuna-les emitirá las directrices necesarias y convenientes para la implantación de la Sala Especializada en Casos de Ase-sinato en la Región Judicial de Bayamón y para la atención de este tipo de casos en las demás regiones judiciales.

Publíquese inmediatamente.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo